Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                               September 04, 2014

The Court of Appeals hereby passes the following order:

A15A0012. KAP SUK SIMS v. CITIMORTGAGE, INC.

      CitiMortgage, Inc. obtained a writ of possession against Kap Suk Sims in
magistrate court. Sims appealed to the superior court, which issued a final order
disposing of the case on February 10, 2014 and a writ of possession on February 20,
2014. On February 21, 2014, Sims filed a motion for new trial, and the trial court
denied this motion on March 11, 2014. Sims then filed this direct appeal. We lack
jurisdiction.
      Because the case reached the superior court by virtue of a de novo appeal from
magistrate court, Sims was required to follow the discretionary appeal procedures to
seek appellate review in this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                       09/04/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.